DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objection(s), 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, below.
Specification
The disclosure is objected to because of the following informalities:
The specification compares magnitudes of various cross sections of different elements of the double-seat valve (see by example paragraph [0055]); however, a cross section is merely a diagrammatic representation of the internal constituents of a device, not a measure or dimension (i.e., diameter, cross-sectional area, radius, cross-sectional width, thickness, etc…), which can be compared.  The specification is not clear as to what characteristics or dimensions are being compared.  Applicant is reminded that changes to the language in the specification should reflect the language used in the claims to avoid 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues in the claims.  The examiner has suggested some proposed language in the 35 U.S.C. 112(a)/35 U.S.C. .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a housing opening facing the drive, the housing opening comprising a leakage space formed in the passage” in lines 16-17; however, as best understood, the housing opening (11) of the current invention is axially separated from the leakage space (19) and/or passage (17), it is unclear as to how the housing opening (11) comprises the leakage space (19).  For the purpose of examination, it is assumed that the recitation “the housing opening comprising a leakage space formed in the passage” in claim 1, lines 16-17, should read –the housing
Claim 1 recites the limitation “a channel cross section that is greater than the cross section of the cleaning gap” in lines 24-25.  A cross section is merely a diagrammatic representation of the internal constituents of a device, not a measure or dimension, which can be compared.  In the present case, the claim appears to compare the cross section of the cleaning gap (39) and the channel cross section of the leakage channel (20); however, it is unclear as to what measure of the respective cross sections are being compared (i.e., diameter, cross-sectional area, radius, cross-sectional width, thickness, etc…).  Even under the assumption that Applicant intended to compare the overall cross-sectional size or diameter, the diameter of the cleaning gap cross-section is clearly larger than the diameter of the leakage channel cross-section.  For the purpose of examination, it is assumed that the recitation “a cross section” in claim 1, lines 21-22, should read –a cross-sectional flow area--, and the recitation “a channel cross section that is greater than the cross section of the cleaning gap” in claim 1, lines 24-25, should read --a channel cross sectional flow area that is greater than a cross-sectional cleaning gap flow area--.
claims 2, 7, 10 and 11 compare various cross sections, and are rejected for the same reason as claim 1, above.  For the purpose of examination, the following is assumed:
In claim 2, line 3, the recitation “a first gap cross section” should read –a first gap cross-sectional area--.
In claim 2, line 5, the recitation “a second gap cross section” should read –a second gap cross-sectional area--.
In claim 2, line 6, the recitation “channel cross section” should read –channel cross-sectional area--, and the recitation “first gap cross section” should read –first gap cross-sectional area--.
In claim 2, line 7, the recitation “second gap cross section” should read –second gap cross-section-al area--.
In claim 7, line 2, the recitation “the channel cross section” should read –the channel cross-sectional area--.
In claim 7, line 3, the recitation “first gap cross section” should read -- first gap cross-sectional area--.
In claim 7, lines 3-4, the recitation “second gap cross section” should read --second gap cross-sectional area--.
In claim 10, lines 3-4, the recitation “a smallest cross section of the channel cross section” should read –a smallest cross-sectional area of the channel cross-sectional area--.
-sectional area of the channel cross-sectional area--.
Claims 3-6, 8, 9, 12-20 are rejection under 35 U.S.C. 112(a)/35 U.S.C. 112(b) because they depend on a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2009/0008594 and US6676047 disclose double seated valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/HAILEY K. DO/Primary Examiner, Art Unit 3753